In an action to recover damages for personal injuries, etc., the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Dowd, J.), dated June 26, 2001, as, upon granting that branch of the plaintiffs’ motion which was for leave to renew a prior motion to set aside a stipulation of settlement which was denied by an order of the same court, dated March 2, 2001, vacated the stipulation and restored the case to the calendar.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, that branch of the motion which was to set aside the stipulation of settlement is denied, the stipulation of settlement is reinstated, and the action is discontinued.
There is no basis for setting aside the stipulation of settlement, which was entered into between the parties in open court (see Hallock v State of New York, 64 NY2d 224, 230; Crenshaw Bldrs. v Summit Gen. Contr. Corp., 259 AD2d 595). Accordingly, the Supreme Court erred in granting that branch of the plaintiffs’ motion which was to vacate it. Altman, J.P., Florio, H. Miller and Cozier, JJ., concur.